Citation Nr: 0018262	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  92-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability, 
including as secondary to service connected leg disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1944 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Atlanta, Georgia, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1994, May 
1998, and February 1999, but was remanded on each of these 
occasions for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  

The issue of entitlement to service connection for a chronic 
left leg disability, to include the knee, as secondary to the 
veteran's service connected left thigh disability, was 
included for consideration at the time of the July 1994, May 
1998, and February 1999 remands.  Subsequent to the most 
recent remand, entitlement to service connection for 
traumatic arthritis of the left knee was established in a 
January 2000 rating decision.  This is considered a complete 
grant of the benefits sought on appeal, and this issue is no 
longer on appeal to the Board. 


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a back disability, and competent medical evidence to 
establish a nexus between the veteran's current back 
disability and active service has not been submitted. 

2.  The veteran has not submitted competent medical evidence 
of a relationship between his service connected leg 
disabilities and his back disability. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a back disability, including as secondary to service 
connected leg disabilities, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected left leg 
disabilities have resulted in the development of a back 
disability.  He argues that his left leg disabilities have 
required him to use a cane for years, and he notes that he 
has long favored his left leg over the right leg.  He argues 
that this resulted in the development of his back disability.  
The veteran also argues that a July 1990 fall was the result 
of his service connected leg disabilities, and that this may 
have injured his back.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App.  78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App.  609, 611 
(1992).  In order for there to be a well grounded claim for 
service connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App.  498 (1995); Rabideau v. Derwinski, 2 Vet. 
App.  141, 143 (1992). 

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well- 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. 
§ 3.310(a);  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The record shows that service connection for penetrating 
wounds to the left thigh and right calf was established in an 
August 1945 rating decision.  Currently, a January 2000 
rating decision shows the veteran's service connected 
disabilities include the residuals of a shell fragment wound 
to the left thigh with injuries to Muscle Groups 13 and 15, 
evaluated as 30 percent disabling; scars of multiple fragment 
wounds of the left thigh and calf, evaluated as 10 percent 
disabling; and post-traumatic osteoarthritis of the left 
knee, evaluated as 20 percent disabling.  Service connection 
is also in effect for the residuals of a shell fragment wound 
to the right calf with moderate damage to muscle group 11, 
evaluated as 10 percent disabling.  A combined evaluation of 
60 percent is in effect.  

A review of the service medical records is completely 
negative for evidence of a back disability.  

The earliest evidence of a back disability is contained in 
the report of a February 1977 private X-ray study of the 
lumbar spine.  This revealed loss of the normal curve 
compatible with muscle spasms, as well as rather heavy 
marginal spurring compatible with osteoarthritis.  

Statements from two friends of the veteran dated April 1977 
and May 1977 are contained in the claims folder.  These each 
notes that the veteran has experienced back pain.  

A July 1978 VA X-ray study revealed severe generalized 
hypertrophic degenerative changes in the lumbar spine.  

VA treatment records from July 1990 show that the veteran was 
treated after a fall.  There was no treatment for an injury 
to the back at this time.  

VA treatment records from November 1991 indicate that the 
veteran has complained of low back pain for many years. 

The veteran was afforded a VA examination of his spine in 
June 1995.  The medical history noted a fall in 1990 due to 
leg weakness.  An X-ray study revealed very generalized 
hypertrophic degenerative changes, and bridging 
syndesmophytes from L1 to L4.  Following examination, the 
diagnosis was degenerative joint disease with restricted 
mobility of the lumbar spine.  

At a May 1996 VA orthopedic examination, the veteran's combat 
injuries and service connected disabilities were noted.  In 
addition, the history of his fall in 1990 was also reviewed.  
The veteran stated that he walked with a cane due to some 
discomfort, weakness, and stiffness in his legs, but 
primarily on the right.  He usually walked with the cane in 
his left hand.  The examiner noted that the veteran's service 
medical records appeared entirely silent regarding any 
particular back complaints or findings.  The earliest X-ray 
evidence of a back disability was the February 1977 private 
X-ray study.  Following the examination, the examiner stated 
that the veteran had, due to aging, a natural onset of 
degenerative joint disease as evidenced by his more recent X-
rays.  This was an ongoing process not necessarily related to 
his original combat injury in the legs.  The diagnoses 
included moderately severe degenerative joint disease of the 
lumbar spine due to aging with recent interval mild 
aggravation in fall.  

At a hearing at the RO before the undersigned member of the 
Board in August 1998, the veteran and his son both testified 
that the veteran had used a cane for many years, and that he 
favored his left leg over his right.  The veteran believed 
that this had resulted in his back disability.  He did not 
recall a direct blow to his back during active service.  The 
veteran said that his pain was continuous, but that it was 
worse at some times than others.  He had experienced a little 
pain after service, but it had become worse since that time.  
See Transcript.

In a May 1998 letter, the veteran's private physician stated 
that he had been his attending physician since 1993.  He 
further indicated that he had not treated the veteran for his 
back disability, but opined that "this could be related to 
his post traumatic arthritis".  

The veteran was afforded a VA fee basis orthopedic 
examination in January 1999.  The claims folder was available 
and reviewed by the examiner.  The history of the veteran's 
injuries in service were noted.  The veteran indicated that 
he had experienced back trouble since the 1970's, and that he 
believed that this was due to his left knee disability.  
Following examination, the impression was osteoarthritis of 
the lumbar spine and knee.  The examiner stated that as best 
as he could tell, the degenerative arthritis of the lumbar 
spine was not service connected, and was related to the aging 
process.  There was no reason to believe that the knee 
disability in anyway hastened the development of the back 
disability.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a back disability, including as secondary to 
his service connected leg disabilities.  Initially, the Board 
notes that the service medical records are completely 
negative for evidence of a back disability, and the veteran 
has not submitted a medical opinion that establishes a 
relationship between his back disability and active service.  
Therefore, the aspect of the veteran's claim concerned with 
service connection on a direct basis is not well grounded.  
Caluza v. Brown, 7 Vet. App.  498 (1995).  The veteran has 
consistently stated that his back disability developed 
secondary to his service connected leg disabilities.  
However, he has not submitted any competent medical opinion 
to establish a relationship between his back disability and 
his service connected disabilities.  The May 1998 letter from 
the veteran's private physician states only that there could 
be a relationship.  This statement must be viewed as 
speculative, especially when the private doctor adds that he 
has never treated the veteran for his back disability.  Such 
a statement cannot serve to make the veteran's claim well 
grounded.  Tirpak v. Derwinski, 2 Vet. App.  609, 611 (1992).  
The remaining opinions are contained in the May 1996 VA 
examination and the January 1999 VA fee basis examination.  
Both of these examiners stated that the veteran's back 
disability was age related.  The May 1996 examiner did note 
some aggravation as a result of the 1990 fall, but described 
this as interval aggravation instead of chronic aggravation.  
The Board recognizes the veteran's sincere belief that his 
back disability has developed as a result of his service 
connected disabilities, but the veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 
 492, 495 (1992).  Therefore, as the veteran has failed to 
submit competent medical evidence of a relationship between 
his service connected disabilities and his back disability, 
his claim is not well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for a back disability, 
including as secondary to service connected leg disabilities, 
is denied. 


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

